Citation Nr: 1403398	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-35 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than August 20, 1998, for the grant of service connection for arteriosclerotic coronary artery disease, status post coronary artery bypass grafting (CABG).

2.  Entitlement to higher initial ratings for arteriosclerotic coronary artery disease, status post CABG, rated as 10 percent disabling from August 20, 1998, and as 30 percent disabling from August 4, 2000.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2010, the RO sent the Veteran a letter alerting him that his case was identified as a "potential Nehmer class-member case" based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  The RO determined that the Veteran's case was to be revisited in light of the addition of ischemic heart disease to the list of presumptive diseases.  In the June 2011 rating decision, the RO granted service connection for arteriosclerotic coronary artery disease, status post CABG, a type of ischemic heart disease, on a presumptive basis.

(The issue of entitlement to higher initial ratings is addressed in the remand that follows the decision below.)


FINDING OF FACT

VA first received a claim of service connection for a heart disease on August 20, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 20, 1998, for the grant of service connection for arteriosclerotic coronary artery disease, status post CABG, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

However, retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant that indicates intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution.  If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

In the instant case, the Veteran was granted presumptive service connection for arteriosclerotic coronary artery disease, status post CABG based on presumed exposure to herbicides in Vietnam.  An effective date of August 20, 1998, was assigned.  This date was the date that the Veteran's claim was received.  See June 2011 Rating Decision.  

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including ischemic heart disease.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

A claim will be considered a claim for compensation for a particular covered herbicide disease if:  the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability. 38 C.F.R. § 3.816(c)(2)(i).

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for arteriosclerotic coronary artery disease, status post CABG based on exposure to herbicides in service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for a heart disease between September 25, 1985, and May 3, 1989.  The Veteran did, however, have a claim pending for compensation pending between May 3, 1989, and August 31, 2010, the date on which the regulation became effective that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides.

The Veteran's claim for compensation was received on August 20, 1998.  This is because on that date the RO received the Veteran's claim for a non-service connected pension.  He identified heart disease.  Given that claim was filed between May 3, 1989, and August 31, 2010, the date on which the liberalizing law that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides became effective, the Veteran is entitled to an effective date of August 20, 1998.  

The Veteran asserts that he is entitled to an effective date earlier than August 20, 1998, because he intended to file a claim earlier than that date but was told by a VA employee that he could not be presumptively service connected for his disability on the basis of his exposure to herbicides in Vietnam.  See January 2012 Notice of Disagreement.  Nevertheless, as set out above, the relevant regulation requires that a claim be filed or at least some application that, reasonably viewed, can be considered a claim.  The Veteran did not file a claim for benefits until August 1998, when he filed his claim for pension.  Thus, even assuming that the Veteran was told that he could not be presumptively service connected, as no claim was filed, an effective date based on his assertion that he was informed about the inapplicability of presumptive service connection is not appropriate under the relevant regulation.  See 38 C.F.R. § 3.816(c)(2)(i).

The Veteran also asserts that he is entitled to an effective date of when his first heart operation was performed.  See January 2012 Notice of Disagreement.  However, as discussed above, the relevant inquiry is when a claim was received.  See 38 C.F.R. § 3.816(c)(2)(i).  In this instance, it is of no legal consequence that the Veteran underwent heart surgery prior to August 20, 1998.  Instead, the date when his claim for benefits was received, August 20, 1998, represents the earliest possible effective date for his service-connected disability.  See id. 

As the preponderance of the evidence is against an effective date prior to August 20, 1998, for the grant of service connection for arteriosclerotic coronary artery disease, status post CABG, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date prior to August 20, 1998, for the grant of service connection for arteriosclerotic coronary artery disease, status post CABG is denied.


REMAND

The Veteran also argues that he is entitled to a higher rating for his service-connected arteriosclerotic coronary artery disease, status post CABG, which has been rated as 10 percent disabling from August 20, 1998, and as 30 percent disabling from August 4, 2000.

VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the context of a rating claim, this duty requires that VA conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2013); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

The Veteran's arteriosclerotic coronary artery disease, status post CABG is rated pursuant to Diagnostic Code 7017.  Under this Diagnostic Code, a 10 percent evaluation is assigned for workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, if continuous medication is required.  Id.  A 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also awarded for three months following hospital admission for coronary bypass surgery.  Id.

The evidence of record does not indicate the current relevant symptomatology exhibited with respect to the Veteran's service-connected arteriosclerotic coronary artery disease.  Indeed, to this end, the Veteran has not been afforded a VA examination addressing the current level of disability.  Further, the other evidence of record is not sufficient to determine, under the above diagnostic code, which rating is currently appropriate.  As such, a VA examination is necessary to afford the Board the opportunity to assess the Veteran's level of disability.  See 38 C.F.R. § 4.2 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  All treatment providers from August 1998 to the present should be identified.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

2.  The Veteran should be scheduled for a VA examination to ascertain the severity of his arteriosclerotic coronary artery disease, status post CABG.

A copy of this remand and all relevant medical records should be made available to the examiner.  Such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner. 

The examiner is asked to confirm whether paper and/or electronic records were available for review. 

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies, including those necessary to obtain a METs level as required by the rating criteria.  See above.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current severity and manifestations of the Veteran's arteriosclerotic coronary artery disease, status post CABG

With regard to arteriosclerotic coronary artery disease, status post CABG, the examiner is asked to provide METS test results and specify whether the Veteran has dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  He/she should also identify any episodes of acute congestive heart failure during the past year.  In addition, the examiner should note whether there is a left ventricular dysfunction of 30 to 50 percent or less than 50 percent.

3.  After completing all requested actions, plus any additional notification and/or development warranted by the record, the AOJ should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be given time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


